Appeal by the defendant from a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered October 3, 1990, convicting him of resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*790The defendant’s contention that the evidence was legally insufficient to support his conviction of resisting arrest has not been preserved for appellate review because it was not raised at "the time of his motion for a trial order of dismissal or at any other time when the trial court could have addressed the issue (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245).
In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find. them to be without merit. Balletta, J. P., Eiber, O’Brien and Santucci, JJ., concur.